Citation Nr: 0318418	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-08 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher rating for lumbar 
degenerative disc disease, currently assigned a 20 
percent rating from December 1, 2000.

2.  Entitlement to a higher rating for left ankle 
instability, status post left ankle sprain, 
currently assigned a 10 percent rating from 
December 1, 2000.

3.  Entitlement to a higher rating for a left 
winged scapula, currently assigned a 10 percent 
rating from December 1, 2000.

4.  Entitlement to a compensable rating for left 
hip traumatic arthritis, status post left hip 
dislocation, from December 1, 2000.

5.  Entitlement to a compensable rating for right 
elbow epicondylitis from December 1, 2000.

6.  Entitlement to a compensable rating for left 
foot plantar fascitis with heel spur from December 
1, 2000.

7.  Entitlement to a compensable rating for right 
hamstring strain from December 1, 2000.

8.  Entitlement to service connection for hearing 
loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1977 to November 2000.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.



The veteran testified before the undersigned at a hearing at 
the RO in December 2002, and a transcript of that hearing is 
contained in the claims folder.

The Board notes that the claims for service connection for 
hearing loss and tinnitus are listed as only a single issue, 
service connection for hearing loss, in the appealed December 
2001 RO decision.  However, the RO addressed service 
connection for both hearing loss and tinnitus in that 
decision.  Both those issues are properly appealed and are 
the subjects of decision herein.  All the other appealed 
issues are the subject of remand, below.  

In his VA Form 9 submitted in July 1992, the veteran also 
claimed entitlement to service connection for bilateral 
hernias.  While there has been some development of this 
claim, the RO has yet to adjudicate it.  In the February 2001 
rating action, the RO denied a claim of entitlement to 
service connection for a right ankle sprain.  However, the 
veteran did not address this claim in any timely subsequent 
notice of disagreement or substantive appeal.  Accordingly, 
both these issues are not for appellate review.  They are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss.  

2.  Tinnitus developed in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 (2002).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.326, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development 

Recently, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  In addition, regulations 
implementing the VCAA (now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  For the purposes of this decision, the Board will 
assume that the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, while the veteran was afforded a letter in 
December 2002 informing him of the applicability of the VCAA 
including as to his claim for service connection for 
tinnitus, this letter did not address the veteran's claim of 
entitlement to service connection for hearing loss.  However, 
with regard to the claim for service connection for hearing 
loss, the Board finds that no notification or VCAA 
development is necessary because there is there is no 
reasonable possibility that there exists additional evidence 
or information which will further the veteran's claim, 
because the evidence of record clearly establishes that the 
veteran had no cognizable hearing loss, including at the VA 
examination in June 20000.  Based on consistent testing 
showing the absence of any hearing loss as defined by VA 
regulation 38 C.F.R. § 3.385, as explicated below, the Board 
concludes that there is no evidence about which the veteran 
may be informed or development for which assistance may be 
provided which will further the veteran's claim.  Hence no 
additional development under the duty to assist or the VCAA 
is required as to the claim for service connection for 
hearing loss.  Regarding the claim for service connection for 
tinnitus, because the veteran is by this decision granted 
service connection, which is the full benefit sought, there 
is no possibility of furthering that claim beyond this full 
grant, and notice of this futility of further development, 
prior to such grant, would similarly be without purpose.  

Therefore, the Board is satisfied that no further 
notification of what has been done or notification of what 
the VA and the veteran will or must do in furtherance of the 
veteran's claims for service connection for hearing loss and 
tinnitus is necessary to comply with the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

 Merits-Based Adjudication

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

Upon routine hearing conservation examinations in service, 
pure tone thresholds, in decibels, on dates as listed, were 
as follows:





HERTZ





500
100
0
2000
300
0
400
0
Averag
e
1000 - 
4000
May 1980
RIGHT
5
5
5
15
5
8

LEFT
25
15
5
10
5
9
February 
1981
RIGHT
5
5
5
5
10
6

LEFT
5
5
10
15
5
9
February 
1983
RIGHT
15
10
10
5
10
9

LEFT
10
5
10
20
15
13
September 
1984
RIGHT
0
5
5
0
5
4

LEFT
10
5
5
5
0
5
November 
1989
RIGHT
5
5
5
10
10
8

LEFT
0
0
0
10
10
5
June 1991
RIGHT
0
0
0
0
0
0

LEFT
0
0
0
5
5
3



January 
1992
RIGHT
0
0
10
15
5
8

LEFT
0
0
5
20
15
10
September 
1992
RIGHT
0
5
0
10
10
6

LEFT
5
0
5
10
10
6
September 
1994
RIGHT
0
5
10
25
25
16

LEFT
0
0
0
15
10
6
February 
1999
RIGHT
0
0
0
0
0
0

LEFT
0
0
0
10
10
5
April 2000
RIGHT
5
0
-5
0
0
-1

LEFT
0
0
20
20
25
16

The veteran had an official audiological examination for VA 
rating purposes in June 2000, prior to his service separation 
in November 2000.  The veteran then reported not having had 
any problems with hearing, though he reported being told 
following a hearing test at Fort Dix in 1983 that he had a 
hearing problem.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
5
10
5
10
5
8
LEFT
5
5
5
15
15
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted the results of the audiometric testing, 
and concluded that the veteran had normal hearing in both 
ears.  The Board is satisfied that this hearing evaluation 
was a thorough and accurate evaluation of the veteran's 
hearing capacity, based on its relative consistence with 
prior testing, but also based on the veteran's own testimony 
before the undersigned that the examiner tested him four 
times for this examination (December 2002 hearing transcript, 
page 18).  

Isolated 25 decibel scores at one or two significant hertz 
levels (from 500 to 4000 Hertz) in a few of the audiometric 
testings in service do not show chronic hearing loss, since 
these isolated scores at the indicated hertz level for the 
indicated ear, were not replicated at any of the veteran's 
multiple other hearing loss examinations.  With otherwise 
consistent findings of no chronic hearing loss at any of the 
significant hertz levels (from 500 to 4000 Hertz) throughout 
the veteran's service, thus not showing any chronic hearing 
loss disability pursuant to Hensley, and without hearing loss 
as defined in 38 C.F.R. § 3.385 upon VA examination in June 
2000, the Board finds that the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss.  With the preponderance of the evidence against 
the claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Regarding the claim for service connection for tinnitus, the 
veteran reported at the June 2000 official examination, prior 
to service separation, that he had periodic tinnitus in his 
left ear a few times a month and lasting for a few minutes 
per occurrence.  He added that this was mostly at times of 
noise exposure.  The examiner recommended wearing ear 
protection when exposed to loud sounds.  

At his hearing before the undersigned in December 2002, the 
veteran reported that he experienced tinnitus constantly, 
adding that the examiner who performed his hearing 
examination had erroneously reported only occasional 
tinnitus.  The veteran elaborated that this tinnitus made it 
difficult for him to discern in his teaching work which 
students were talking in class.  He added that he also had to 
sleep with the television on because otherwise the tinnitus 
would keep him awake.  

Because the veteran's tinnitus was noted upon official 
examination while the veteran was still in service and 
because the veteran reports persistence in the years 
following service, the Board finds that the evidence favors 
the granting of service connection for tinnitus, based on 
continuity of symptoms.  38 C.F.R. §  3.303(b).  




ORDER

1.  Service connection for bilateral hearing loss is denied.  

2.  Service connection for tinnitus is granted.  


REMAND

As noted above, during the pendency of the veteran's claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to the remanded claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

There is also the necessity to notify the appellant of what 
evidence would be secured by VA and what evidence would be 
secured by the appellant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Except for the two claims for which a decision has been 
issued above, there is the reasonable possibility that notice 
of rights to development and assistance of the veteran in 
development of his appealed claims will further those claims.  
Accordingly, notice of the VCAA and claims development 
assistance pursuant to the VCAA and Quartuccio is necessary.  
The veteran has not been afforded such VCAA and Quartuccio 
notice of these claims, nor has he been provided sufficient 
assistance in developing them.  

In testimony before the undersigned in December 2002, the 
veteran informed of treatment at the Fox Army Medical Center 
outpatient clinic, with medication prescribed for his claimed 
disorders.  Records of such treatment post service from this 
facility have yet to be obtained and must be.  The veteran 
also reported receiving treatment for these claimed disorders 
from a Dr. Meyers in Huntsville, Alabama.  The veteran should 
be contacted to provide authorization, and appropriate 
efforts should be made to obtain these private medical 
records.  

Also at the December 2002 hearing, the veteran testified that 
he had not received treatment at VA facilities, and hence 
none need be sought.  

While the veteran has been afforded a VA general examination 
in June 2000, the veteran's testimony reflects possible 
increase in severity of his disorders since that time in 
service.  Hence post-service examinations are in order to 
ascertain the nature and severity of his service-connected 
lumbar degenerative disc disease; left ankle instability, 
status post left ankle sprain; a left winged scapula; left 
hip traumatic arthritis, status post left hip dislocation; 
right elbow epicondylitis; left foot plantar fascitis with 
heel spur; and right hamstring strain.  Upon such 
examination, regarding the claimed disorders affecting 
joints, the examiner must address how each disorder impairs 
the veteran functionally, particularly in the work place, 
and/or on the degree of functional loss, if any, resulting 
from pain on undertaking motion, or that resulting from 
weakened movement, excess fatigability, or incoordination 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 (2002) and 
the guidelines set forth by the United States Court of 
Appeals for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Because this appeal ensues from the initial ratings assigned 
on the granting of service connection, different percentage 
ratings may be assigned for different periods of time, since 
the December 1, 2000 effective date of service connection, 
based on the facts found (so-called "staged ratings").  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is remanded for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
new regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
are satisfied.  The RO should also refer 
to any pertinent guidance, including 
Federal Regulations, that have been 
provided.  The veteran must also be 
afforded notice of evidence that has 
been obtained by VA and that which he 
needed to obtain in furtherance of his 
claims, pursuant to development 
requirements as delineated in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain all records of 
treatment of the veteran at the Fox Army 
Medical Center outpatient clinic(s) 
since 2000.  All records obtained and 
any responses received should be 
associated with the claims folder. 

3.  After obtaining contact information 
and appropriate authorization and 
release from the veteran, all records of 
treatment by Dr. Meyers of Huntsville, 
Alabama, for the disorders which are the 
subject of remand, should be obtained 
for association with the claims folder.  

4.   Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
assess the nature and extent of his 
service-connected lumbar degenerative 
disc disease; left ankle instability, 
status post left ankle sprain; a left 
winged scapula; left hip traumatic 
arthritis, status post left hip 
dislocation; right elbow epicondylitis; 
left foot plantar fascitis with heel 
spur; and right hamstring strain.  The 
examiner should be asked to address 
separately the severity of each of these 
disorder, including as specifically 
instructed below.  The claims folder 
must be made available for review by the 
examiner for the examination.   All 
necessary tests should be conducted.  
For the veteran's lumbar degenerative 
disc disease the examiner should also 
review findings upon lumbar MRI in March 
2000.  The examiner should do the 
following:

A)  For the lumbar degenerative 
disc disease, conduct any necessary 
additional tests, to include, if 
indicated, MRI and CT studies of 
the low back and EMG testing of the 
lower extremities, for objective 
evidence related to any contentions 
of lumbar radiculopathy.  Upon 
examination, symptoms of 
degenerative disc disease should be 
discussed, to include any 
associated radiculopathy and any 
effects of lower extremity 
functioning, and any associated 
bowel or bladder incontinence.  

B)  Provide an opinion as to the 
severity of the veteran's 
functional impairment due to his 
service-connected lumbar 
degenerative disc disease.  The 
examiner should report the 
veteran's ranges of motion in the 
lumbar spine in degrees and state 
whether there is slight, moderate 
or severe limitation of motion.  
  
C)  Also regarding the lumbar disc 
disease, the examiner should 
express an opinion as to whether 
the disease is mild; or moderate 
with recurring attacks; or severe 
with recurring attacks and 
intermittent relief; or is 
equivalent to pronounced lumbar 
intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to site of 
diseased disc(s), with little 
intermittent relief.

Also, total duration of 
incapacitating episodes of the 
lumbar degenerative disc disease 
over the past year should be 
ascertained, measured in weeks.  

D)  Regarding the left ankle 
instability, status post left ankle 
sprain, the examiner should address 
any limitation of motion, including 
functional limitation of motion 
based on pain-related disability, 
addressing whether such limitation 
of motion, if present, is less than 
moderate, moderate, or marked.  

E)  Regarding a left winged 
scapula, the examiner should 
address the effects of such muscle 
impairment, including any loss of 
function elevating the arm.  The 
examiner should address whether 
such impairment is severe, 
moderately severe, moderate, or 
slight.  

F)  Regarding left hip traumatic 
arthritis, status post left hip 
dislocation, the examiner should 
address, in degrees from neutral, 
range of motion of the thigh in 
flexion, extension, abduction, 
adduction, and rotation.  Any 
additional left hip impairment 
should be addressed, including 
functional limitation of motion 
based on pain-related disability.  

G)  Regarding right elbow 
epicondylitis, the examiner should 
address any resulting impairment, 
including any impairment of flexion 
or extension of the fingers, wrist, 
or thumb.  Any such resulting 
impairment should be specified, 
addressed as either slight, 
moderate, moderately severe, or 
severe.  

H)  Regarding left foot plantar 
fascitis with heel spur, the 
examiner should address the 
functional foot impairment 
resulting from the disorder, 
addressing the impairment as 
severe, moderately severe, 
moderate, or slight.  

I)  Regarding right hamstring 
strain, the examiner should address 
impairment of functional motion of 
the affected leg, addressing the 
resulting impairment as severe, 
moderately severe, moderate, or 
slight.  

J)  For each disorder particularly 
affecting a joint or group of 
joints -- lumbar degenerative disc 
disease; left ankle instability, 
status post left ankle sprain; and 
left hip traumatic arthritis, 
status post left hip dislocation - 
the examiner should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment separately for each of 
these disorders on the effects of 
the disorder upon the veteran's 
ordinary activity and on how the 
disorder impairs him functionally, 
particularly in the work place, and 
specifically, the degree of 
functional loss, if any, resulting 
from pain on undertaking motion, 
and the degree, if any, of weakened 
movement, excess fatigability, or 
incoordination.  

4.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claims on the merits.  
Staged ratings should also be 
considered, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


